DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/18/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 101 rejections of claims 6 and 12 have been withdrawn; (2) the 35 U.S.C. 112(b) rejections of claims 6 and 7 have been withdrawn; (3) the 35 U.S.C. 102(a)(1) rejections of claims 1, 2, 5-7, and 12 over Dekker have been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 3 and 8 over Dekker have been withdrawn; and (5) the 35 U.S.C. 103 rejections of claims 4, 9-11, and 13 over Dekker and Weeks have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-13
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			2-13
Amended claims: 				1
New claims: 					14-15
Claims currently under consideration:	1, 14-15
Currently rejected claims:			1, 14-15
Allowed claims:				None

Claim Rejections - 35 USC § 103
Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Stressler (Stressler et al., “Detection, production, and application of microbial arylsulfatases”, 2016, Appl Microbiol Biotechnol, vol. 100, pages 9053-9067; IDS citation) in view of admitted prior art (Specification filed 06/09/2021).
Regarding claim 1, Stressler teaches an enzyme product comprising a beta-galactosidase product of Kluyveromyces lactis, wherein the beta-galactosidase product comprises an inactive arylsulfatase wherein the inactive arylsulfatase was produced by a mutation at position 139 (page 9064, column 1, paragraph 2).  Although Stressler does not specifically teach the Kluyveromyces lactis to be strain 21B7 or the mutation producing the inactive arylsulfatase to be SEQ ID NO: 22, Applicant admits that the recited sequence is a conserved sequence from another engineered strain (corresponding to the NRRLY-1140 strain) and that the recited sequence has been shown to be responsible for producing arylsulfatase in Stressler (page 9, paragraph 3 of the present specification).  “A statement by an applicant in the specification or made during prosecution identifying the work of another as "prior art" is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102.”  MPEP 2129(I).  Therefore, the mutation at position 139 disclosed by Stressler occurs in SEQ ID NO: 22 which is shared between all arylsulfatase-producing strains of Kluyveromyces lactis, including strain 21B7, thereby rendering the claim obvious.
Regarding claim 14, Stressler teaches the invention as described above in claim 1, including the mutation is from serine in position 139 to arginine in position 139 (page 9064, column 1, paragraph 1).
Regarding claim 15, Stressler teaches a dairy product comprising the enzyme product of claim 1 (page 9064, column 1, paragraph 2).

Response to Arguments
Claim Rejections – 35 U.S.C. §101 of claims 6 and 12: Applicant canceled the claims and therefore, the rejections are moot.

Claim Rejections – 35 U.S.C. §112(b) of claims 6-7: Applicant canceled the claims and therefore, the rejections are moot.

Claim Rejections – 35 U.S.C. §102(a)(1) of claims 1, 2, 5-7, and 12 over Dekker: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 2, 5-7, and 12 and amended claim 1 to define the beta-galactosidase and the sequences of the arylsulfatase in a manner not disclosed by Dekker (Applicant’s Remarks, page 4, paragraphs 8-10).
The anticipation rejections of the claims are moot in light of the amendment of claim 1 and the cancelation of claims 2, 5-7, and 12.  However, in the new grounds of rejections necessitated by the amendment of claim 1, claim 1 and its dependents stand rejected as being obvious over Stressler as described above.

Claim Rejections – 35 U.S.C. §103 of claims 3 and 8 over Dekker; claims 4, 9-11, and 13 over Dekker and Weeks: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 3-4, 8-11, and 13 (Applicant’s Remarks, page 4, paragraph 11-page 5, paragraph 3).
Applicant’s cancelation of the claims renders their rejections moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791